Citation Nr: 0411844	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  94-48 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for right carpal tunnel syndrome, for the period 
prior to October 24, 2001.  

2.  Entitlement to an increased rating in excess of 30 
percent for right carpal tunnel syndrome, for the period on 
and subsequent to October 24, 2001.  

3.  Entitlement to an increased (compensable) evaluation for 
left carpal tunnel syndrome, for the period prior to October 
24, 2001.  

4.  Entitlement to an increased rating in excess of 20 
percent for left carpal tunnel syndrome, for the period on 
and subsequent to October 24, 2001.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from November 1982 to April 
1984 (and apparently a prior service period of more than 11 
years and 10 months).

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision by the 
Roanoke, Virginia, Regional Office (RO), which, in part, 
confirmed a noncompensable evaluation for bilateral carpal 
tunnel syndrome.

By a July 1996 rating decision, the RO, in part, assigned a 
separate 10 percent evaluation for right carpal tunnel 
syndrome, effective February 14, 1992; and confirmed a 
noncompensable evaluation for left carpal tunnel syndrome.  A 
January 1998 hearing was held before a Board Member in 
Washington, D.C.  In April 1998 and December 1999, the Board 
remanded the case to the RO for additional evidentiary 
development.  

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. § 5100 et seq. 
(West 2002)) became law.  By a June 2002 rating decision, the 
RO increased the evaluation for right carpal tunnel syndrome 
from 10 percent to 30 percent and the evaluation for left 
carpal tunnel syndrome from noncompensable to 20 percent, all 
effective October 24, 2001.  

In light of the aforestated procedural history, the Board has 
reframed the appellate issues as those delineated on the 
title page of this REMAND.  See also AB v. Brown, 6 Vet. App. 
35 (1993).  

Since the Board Member who had conducted said January 1998 
hearing subsequently left the Board, the Board's 
administrative staff sent appellant a March 2003 letter, 
offering him the option of another hearing by a different 
Board Member.  After said letter informed him that the Board 
would assume he did not want an additional hearing if he did 
not respond within 30 days from date of that letter, the 
record does not include a response from appellant.  

This appeal is being REMANDED to the RO, via the Appeals 
Management Center in Washington, DC; and VA will provide 
notice if further action is required on appellant's part.


REMAND

With respect to a procedural matter, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) became law.  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  There have also been 
final regulations promulgated to implement the new law.  This 
change in the law is generally considered applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 3.159 (2003)); and 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, the evidentiary 
record does not currently include any letter from the RO 
informing appellant and his representative of the Veterans 
Claims Assistance Act of 2000 and its applicability with 
regards to the appellate issues.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Due to this procedural 
due process concern, a remand of the case appears necessary.  

With respect to the appellate issues involving entitlement to 
an increased rating in excess of 30 percent for right carpal 
tunnel syndrome and an increased rating in excess of 20 
percent for left carpal tunnel syndrome, all for the period 
on and subsequent to October 24, 2001, the evidentiary record 
primarily contains clinical evidence dated prior to said 
period.  Consequently, in order to adequately determine the 
nature and current severity of the service-connected 
bilateral carpal tunnel syndrome, for the period on and 
subsequent to October 24, 2001, the RO should arrange 
appropriate VA examinations, such as VA orthopedic and 
neurological examinations, and obtain any recent, relevant 
treatment records.  

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims 
folders and ensure that all VCAA 
notice obligations have been 
satisfied with respect to the 
appellate issues, in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other 
applicable legal precedent.  See 
Quartuccio, supra.; and the Veterans 
Claims Assistance Act of 2000.

2.  The RO should contact appellant 
and request him to provide any 
additional, relevant VA and non-VA 
medical records pertaining to the 
service-connected bilateral carpal 
tunnel syndrome (not already 
submitted) that he may have in his 
possession, as well as the complete 
names and addresses of any 
physicians or medical facilities 
which have provided him such 
treatment.  All available, clinical 
records (as distinguished from 
physicians' statements based upon 
recollections of previous treatment) 
of such treatment should be obtained 
from the specified health care 
providers.  The appellant should be 
requested to sign and submit 
appropriate consent forms to release 
any private medical reports to the 
VA.  Any records obtained should be 
associated with the claims folders.  

3.  The RO should arrange 
appropriate VA examination(s), to 
ascertain all pertinent orthopedic 
and neurological findings.  The 
entire claims folders should be 
reviewed by the examiner(s).  All 
indicated tests and studies should 
be performed.  

The examiner(s) should review the 
entire claims folders and describe 
in detail all symptoms (including 
orthopedic and neurological 
symptoms) reasonably attributable to 
the service-connected carpal tunnel 
syndrome involving each upper 
extremity and their current 
severity.  

The examiner(s) should elicit 
information as to precipitating and 
aggravating factors (i.e., movement, 
activity), effectiveness of any pain 
medication or other treatment for 
relief of pain, functional 
restrictions from pain on motion, 
and the effect the service-connected 
carpal tunnel syndrome involving 
each upper extremity has upon 
appellant's daily activities.  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The degree of functional 
impairment or interference with 
daily activities, if any, by the 
service-connected carpal tunnel 
syndrome involving each upper 
extremity should be described in 
adequate detail.  

4.  The RO should consider any 
additional evidence and readjudicate 
the appellate issues with 
consideration of applicable court 
precedents and statutory and 
regulatory provisions.  

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This case must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


